DETAILED ACTION
This action is responsive to Applicant’s amendments and remarks filed 8/15/2022 with a request for continued examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.

Claim Status
Claims 1-4, 6-8, 16, 26-27, and 31 are pending.
Claims 5 and 9 are withdrawn.
Claims 10-15, 17-25, 28-30, and 32-33 are cancelled.
Claims 1, and 31 are currently amended.

Claim Objections
Claim 31 is objected to due to the following minor informality: in line 21, amend the limitation to read “elongated grooves includes all of the elongated grooves” for clarity and antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, 16, 27-28, and 31 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitations: “wherein the first plurality of elongated grooves comprises all of the elongated grooves formed in the bottom surface of the first portion” and “wherein the second plurality of elongated grooves comprises all of the elongated grooves formed in the bottom surface of the second portion” carry an interpretation that is considered to be new matter. Particularly, the first and second portions appear to both contain an additional “elongated groove” for each joint #176 (see instant Fig. 3) that is not parallel to the other major axes. As such, these limitations are regarded as new matter.

Regarding claims 2-4, 6-8, 16, and 26-27, the claims are rejected at least based upon their dependencies to claim 1.

Regarding claim 31, the limitations: “wherein the plurality of elongated grooves comprises all of the elongated grooves formed in the bottom surface of the first portion” and “wherein the second plurality of elongated grooves comprises all of the elongated grooves formed in the bottom surface of the second portion” carry an interpretation that is considered to be new matter. Particularly, the first and second portions appear to both contain an additional “elongated groove” for each joint #176 (see instant Fig. 3) that is not parallel to the other major axes. As such, these limitations are regarded as new matter.
Additionally, the limitation: “the major axis of each of the plurality of elongated grooves being parallel to or coincident with the horizontal axis that passes through the inlet port and outlet port” (emphasis added) is regarded as new matter. Particularly, the Examiner notes that nowhere in the specification or drawings is it shown or described that the major grooves of #190 (Fig. 6) are parallel or coincident to axis Z (Fig. 1). As such, this limitation is also regarded as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 16, 26-27, and 31 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations: “wherein the first plurality of elongated grooves comprises all of the elongated grooves formed in the bottom surface of the first portion” and “wherein the second plurality of elongated grooves comprises all of the elongated grooves formed in the bottom surface of the second portion” are considered to be indefinite claim language. Particularly, the first and second portions appear to both contain an additional “elongated groove” for each joint #176 (see instant Fig. 3) that does not meet the additional limitations of the claim, thus the scope of the claim is unclear. In the interest of compact and expedited prosecution, the Examiner interprets the limitation such that each plurality of elongate grooves comprises at least two grooves.
Additionally, there are numerous instances of “the elongated grooves” that lack proper antecedent basis (see lines 18, 20, 28, 30, 31, 32, six instances). In the interest of compact and expedited prosecution, the Examiner interprets the first three recitations as “the first plurality of elongated grooves” and the subsequent three recitations as “the second plurality of elongated grooves”.
Additionally, the limitation in the final clause “one of the plurality of elongated grooves” lacks proper antecedent basis, for the same reasons as above. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as “one of the first or the second plurality of elongated grooves”.
Additionally, the limitation “the bottom surface of the preheat ring” is unclear, since a bottom surface of both the first and the second portion of the preheat ring has been established. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as “in the bottom surface of the first portion or the second portion of the preheat ring”.

Regarding claims 2-4, 6-8, 16, and 26-27, the claims are rejected at least based upon their dependencies to claim 1.


Regarding claim 31, the limitations: “wherein the plurality of elongated grooves includes all of the elongated grooves formed in the bottom surface of the first portion” is considered to be indefinite claim language. Particularly, the first and second portions appear to both contain an additional “elongated groove” for each joint #176 (see instant Fig. 3) that does not meet the additional limitations of the claim, thus the scope of the claim is unclear. In the interest of compact and expedited prosecution, the Examiner interprets the limitation such that the plurality of elongate grooves comprises at least two grooves.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over DuBois (US Patent 6,170,433) in view of Sumakeris (US Pub. 2008/0127894), Brenninger (US Pub. 2012/0263875), and Bautista (US Pub. 2015/0162230).
Regarding claim 31, DuBois teaches a chemical vapor deposition system (Col. 2, lines 17-20 and Fig. 1, semiconductor processing system #10) comprising:
an inlet port (Fig. 1, gas inlet port #34);
an outlet port (Fig. 1, gas outlet port #36), wherein a horizontal axis of the chemical vapor deposition system passes through the inlet port and the outlet port (see below);

    PNG
    media_image1.png
    207
    567
    media_image1.png
    Greyscale

a susceptor (C2, L40 and Figs. 1-2, wafer support structure #42); 
a preheat ring (C2, L40 and Fig. 2, heat plate #38 appears to be depicted as circular, and C3, L35: heat plate #38 rotates, and thus must be circular in shape so as to not strike the adjacent member as shown in Fig. 1) configured to form an opening for receiving the susceptor therein (C2, L45 and Fig. 2, openings #48 in heat plate #38 to allow arms #46 of support structure #42 to pass through), wherein the susceptor is spaced from the preheat ring to form a substantially circular gap therebetween (see annotated Fig. 2 below, gap formed between bottom surface of wafer and top surface of heat plate is substantially circular in cross-section), 

    PNG
    media_image2.png
    307
    575
    media_image2.png
    Greyscale

the preheat ring having a top surface and a bottom surface (see Fig. 2, top and bottom surface of heat plate #38), and 
a ring support coupled to the preheat ring (C2, L42 and Fig. 2, arms #40 connected to the heat plate #8), the ring support including a plurality of posts (see annotated Fig. 2 below).

    PNG
    media_image3.png
    284
    544
    media_image3.png
    Greyscale


DuBois does not teach wherein the preheat ring comprises: a first portion; a second portion selectively coupled to the first portion, wherein each of the first portion and the second portion is independently moveable along the horizontal axis with respect to each other to control a size of the gap.
However, Sumakeris teaches wherein a preheat ring forms an opening (Sumakeris – Fig. 10) and comprises: a first portion (Sumakeris – [0032] and Fig. 10, front liner member #154); a second portion (Sumakeris – [0032] and Fig. 10, rear liner member #152) selectively coupled to the first portion (Sumakeris – [0032]: two members are separable, and thus able to be coupled), wherein each of the first portion and the second portion is independently moveable along a horizontal axis with respect to each other (Sumakeris – [0052]: two members can be independently removed, and thus would be able to slide horizontally by virtue of the spacing between the two members) to control a size of the gap (Sumakeris – Fig. 12, if either liner member #154 or #152 is moved relative to the other, the gap between would change).
DuBois and Sumakeris both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the heat plate as taught by Dubois with the two-plate liner member structure as taught by Sumakeris in order to allow for easy maintenance on the susceptor without completely disassembling the remainder of the assembly (Sumakeris – [0052]) and to be removed for cleaning without requiring excess disassembly (Sumakeris – [0054]).

Modified DuBois does not teach a plurality of elongated grooves formed in the bottom surface of the preheat ring, wherein the plurality of elongate grooves includes all of the elongate grooves formed in the bottom surface of the preheat ring, each of the elongated grooves having a major axis, the major axis of each of the plurality of elongated grooves being parallel to or coincident with the horizontal axis that passes through the inlet port and outlet port. 
However, Brenninger teaches a plurality of elongated grooves (Brenninger – [0030] and Fig. 2, only the elongated holes #9 to the left and right side of preheating ring #6) formed in the bottom surface of a preheat ring (Brenninger – [0030] and Fig. 3, hole #9 formed in the bottom surface of preheating ring #6), wherein the plurality of elongate grooves includes at least two grooves (Brenninger – Fig. 2, upper and lower groove #9) each of the elongated grooves of the plurality of elongated grooves having a major axis (Brenninger – Fig. 2, long axis of top/bottom hole #9), the major axis of each of the plurality of elongated grooves being parallel to or coincident with the major axis of the other elongated grooves of the plurality of elongated grooves (Brenninger – Fig. 2, the left and right holes #9 have long axes that appear coincident with, or at least parallel to, the horizontal axis seen in Fig. 1 of Brenninger the same way as Fig. 1 of DuBois).
	Modified DuBois and Brenninger both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the movable preheat ring of modified DuBois (particularly, Sumakeris) with the plurality of elongated grooves/sliding balls as taught by Brenninger in order to compensate for thermal expansion in the preheat ring (Brenninger – [0030]).

Modified Dubois does not teach wherein each post is received in a groove formed in the bottom surface of the preheat ring (Brenninger teaches a ball/groove structure, as above).
However, Bautista teaches wherein a post/groove structure is an art-recognized equivalent structure for a ball/groove alignment structure (Bautista – [0031] and Fig. 3, alignment mechanism #210 with groove #202 may alternatively be embodied as a ball/groove for the purposes of thermal expansion/contraction compensation).
	Modified Dubois and Bautista both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the ball/groove structure of modified Dubois (particularly, Brenninger) to be a post/grove structure as taught by Bautista, since Bautista recognizes them as an equivalent structure for the same purpose. See MPEP 2144.06(II).

Response to Arguments
Applicant is thanked for the amendments the specification to delete new matter, thus the objection to the Specification is withdrawn. 

Applicant’s arguments concerning the rejections of all claims under sections 112(a) and 112(b) have been carefully considered, but the independent claims 1 and 31 still contain new matter and indefinite claim language, thus the rejections are maintained.

The Examiner agrees that claim 1, as amended, appears to overcome the prior art of record. After further search and consideration, the Examiner has withdrawn the 103 rejections of claims 1-4, 6-8, 16, and 26-27.

Regarding Applicant’s arguments for claim 31, the amended claim does not describe the plurality of elongated grooves in the same way as claim 1 (first/second plurality), where an interpretation of the claim exists that can still be met by two holes #9 of Brenninger (see as set forth herein). Additionally, the limitation argued by Applicant as distinguishing over the reference is considered to be indefinite in light of the instant disclosure, thus has necessitated an interpretation of the limitation by the Examiner (which is still consistent with the instant disclosure). Applicant further highlights the word “all” (Remarks, pg. 14) in an effort to argue the claim distinguishes over the reference, but the word “all” never appears in claim 31. As such, these arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718